7 N.J. 116 (1951)
80 A.2d 554
FRANK MARZOTTO, PLAINTIFF-APPELLANT,
v.
GAY GARMENT CO., A NEW JERSEY CORPORATION, DEFENDANT, AND 54-62 SUMMER AVE. CORP., A NEW JERSEY CORPORATION, AND NATHAN PECKERMAN, INDIVIDUALLY AND TRADING AS GAY GARMENT CO., DEFENDANTS-RESPONDENTS.
The Supreme Court of New Jersey.
Argued May 7, 1951.
Decided May 14, 1951.
Mr. Leonard Estrin argued the cause for the appellant (Mr. Joseph P. Dallanegra, attorney).
Mr. Jerome S. Lieb argued the cause for the respondent, 54-62 Summer Ave. Corp. (Messrs. Harkavy & Lieb, attorneys).
Mr. Bernard Shurkin argued the cause for the respondent, Nathan Peckerman.
PER CURIAM.
The judgment is affirmed for the reasons expressed in the opinion of Judge McGeehan speaking for the majority in the Appellate Division of the Superior Court, 11 N.J. Super. 46, except that the defendant, Nathan Peckerman, is relieved of the payment of the plaintiff's costs on his appeal as provided in said opinion.
For affirmance and modification  Chief Justice VANDERBILT, and Justices CASE, HEHER, OLIPHANT, WACHENFELD, BURLING and ACKERSON  7.
For reversal  None.